EXHIBIT 10.93
February 1, 2011
Edward M. Rahill
1865 Hickory Valley Road
Milford, MI 48380
Dear Ed:
     As we have discussed, you and we have agreed that your employment with ITC
Holdings Corp. and its subsidiaries (collectively, the “Company”) in all
capacities will be terminated, effective March 1, 2011 (the “Effective Date”).
This letter agreement sets forth the entire understanding between us with
respect to these matters.
     1. You will continue to be covered as an employee of the Company by your
Employment Agreement, dated December 1, 2008 (the “Employment Agreement”),
obligated to perform your duties thereunder and entitled to receive the benefits
to which you are entitled thereunder through the Effective Date. Your employment
will cease on the Effective Date. The parties’ obligations under Sections 6 and
8 through 12 of the Employment Agreement (as modified herein), however, shall
survive the termination of your employment; provided that, except as otherwise
specifically provided in this letter agreement, following the Effective Date you
shall have no further rights to compensation or any other benefits under the
Employment Agreement and the benefits provided under this letter agreement
(except as otherwise noted herein) are in lieu of and supersede any benefits to
which you may otherwise be entitled under the Employment Agreement, including,
without limitation, Section 7 thereof. The Company shall have the right to
deduct from any payments made under this letter agreement all applicable tax
withholdings with regard to amounts being paid pursuant to this letter
agreement, determined in accordance with the Company’s normal practices. Defined
terms used in this letter agreement that are not defined in this letter
agreement shall have the meaning assigned to them in the Employment Agreement.
     2. As provided in Section 7.c. of the Employment Agreement, you will
continue to receive payment in substantially equal installments, in accordance
with the normal payroll practices of the Company, for a period of two (2) years
following the Effective Date (the “Severance Period”), of your annual rate of
Base Salary as in effect immediately prior to the Effective Date (such aggregate
amount, the “Severance Payment”); provided, however, that because you are a
“specified employee” within the meaning of Internal Revenue Code (the “Code”)
Section 409A and in accordance with the involuntary “separation pay plan”
exception under the Code Section 409A regulations, the total of all amounts paid
to you within the first six (6) months following such termination pursuant to
this provision shall not exceed two times the lesser of (I) the sum of your
annualized compensation based upon the annual rate of pay for services provided
to the Company for the calendar year preceding the calendar year in which your
termination occurs (adjusted for any increase during that year that was expected
to continue

 



--------------------------------------------------------------------------------



 



indefinitely, if you had not terminated), or (II) the Code Section 401(a)(17)
limit on compensation for the calendar year in which you terminate. To the
extent a portion of the Severance Payment exceeds such limitation, the payment
shall not commence until the first business day following the date that is six
months after the date of termination of your employment (the period during which
such payments may be limited under Code Section 409A, the “409A Period”), at
which time the Company shall (III) pay to you, in one lump sum, an amount equal
to the portion of the Severance Payment that would otherwise have been payable
during the 409A Period, and (IV) thereafter continue to pay the remaining unpaid
portion of the Severance Payment in accordance with the normal Company payroll
practices through the end of the Severance Period as otherwise provided in this
paragraph 2.
     3. As provided in Section 7.c. of the Employment Agreement, you will
receive payment of your Target Bonus for calendar year 2010 in an amount equal
to the product of the Company’s actual achievement of the performance targets
for 2010 multiplied by 100% of your annual rate of Base Salary as in effect as
of December 31, 2010. You will also receive payment of the Executive Bonus
Multiplier, based on the calculation of total shareholder return, if applicable.
Such amounts shall be payable in a lump sum by the Company no later than
March 15, 2011. As also provided in Section 7.c. of the Employment Agreement, if
the Company actually achieves the performance targets for 2011 as determined by
the Company’s Compensation Committee of the Board of Directors (the
“Compensation Committee”), you will receive payment of a pro rata portion of
your Target Bonus for calendar year 2011 calculated based on the number of days
you were employed by the Company in 2011 relative to the full calendar year and
assuming a Target Bonus of 100% of your annual rate of Base Salary as of the
Effective Date. Any such 2011 Annual Bonus shall be paid at the time that such
Annual Bonuses for 2011 (if any) are paid to the Company’s executives generally
(but no later than March 15, 2012). In addition, you will be eligible to receive
development bonuses (if any) paid on the Hugo-Valliant, KETA Phase 1 and KETA
Phase 2 projects. These bonuses will be paid subject to and contingent upon
approval by the Compensation Committee of bonuses upon project completion and
in-service implementation and will be calculated in the same manner and paid at
the same time as for other Company executives generally (but no later than 2 1/2
months after the end of the calendar year in which each of such bonuses is
approved), using your Base Salary as of the Effective Date (to the extent
applicable).
     4. You are one hundred percent (100%) vested in and will be eligible for
benefits under the following Company retirement benefit plans: (i) the
International Transmission Company Retirement Plan — Traditional, benefits will
be payable in accordance with plan provisions when you attain age 65; (ii) the
International Transmission Company Executive Supplemental Retirement Plan
(“ESRP”), benefits will be payable in accordance with plan provisions on
March 1, 2012; (iii) the International Transmission Company Retirement Plan —
Cash Balance, resulting from the ESRP Shift, benefits will be payable in
accordance with plan provisions; and (iv) the ITC Savings and Investment Plan,
benefits will be payable in accordance with plan provisions.
     5. The Company will pay to you the additional sum of Twenty Five Thousand
Dollars ($25,000.00), in lieu of outplacement services otherwise available to
you under the Employment Agreement, and in consideration of your
acknowledgements and obligations under

2



--------------------------------------------------------------------------------



 



this letter agreement. Such amount shall be payable in a lump sum by the Company
within sixty (60) calendar days after the Effective Date.
     6. In consideration of your acknowledgements and obligations under this
letter agreement, all of the stock options from the grants made to you pursuant
to the agreements dated August 16, 2006, August 15, 2007, August 13, 2008,
May 19, 2009 and May 18, 2010 (the “Option Agreements”) will continue to vest
according to the vesting schedules in the Option Agreements (as if you had
remained employed by the Company) and will be fully exercisable by you for three
months following each applicable vesting date. In addition, any vested options
available to you as of the Effective Date must be exercised within three months
from the Effective Date. Any vested options, either currently vested or that
vest in the future, that are not exercised within the three months following the
applicable vesting date will terminate in accordance with their terms. Except as
modified by this letter agreement, the terms and conditions of the Option
Agreements shall survive and remain in effect following the Effective Date. This
letter agreement shall be deemed an amendment of the Option Agreements to the
extent this letter agreement modifies any of the terms thereof.
     7. In consideration of your acknowledgements and obligations under this
letter agreement, all of the restricted stock from the grants made to you
pursuant to the agreements dated August 16, 2006, August 15, 2007, August 13,
2008, May 19, 2009 and May 18, 2010 (the “Restricted Stock Agreements”) will
continue to vest according to the vesting schedules in the Restricted Stock
Agreements (as if you had remained employed by the Company). Except as modified
by this letter agreement, the terms and conditions of the Restricted Stock
Agreements shall survive and remain in effect following the Effective Date. This
letter agreement shall be deemed an amendment of the Restricted Stock Agreements
to the extent this letter agreement modifies any of the terms thereof.
     8. In consideration of the benefits granted in paragraphs 6 and 7, above,
the Non-Competition provisions in the Employment Agreement shall extend and
remain in full force and effect until December 31, 2013.
     9. In consideration of your contributions to the Company, the Company will
pay to you a sum equal to the aggregate cash dividend that would be paid on the
shares underlying the stock options held by you pursuant to the 2003 Stock
Purchase and Option Plan for Key Employees of ITC Holdings Corp. and Its
Subsidiaries if those shares were outstanding as of March 1, 2011. Payment will
be made in a lump sum on March 15, 2011.
     10. All business expenses incurred during your employment for which you are
seeking reimbursement under the Employment Agreement must be submitted in
accordance with applicable Company policy to the Company on or before the
Effective Date or the Company will have no obligation to make such
reimbursement.
     11. The Company shall provide or make available to you and your spouse the
Medical, Dental and Vision coverage under the International Transmission Company
Post-Retirement Welfare Plan, as in effect and as modified from time to time.
You will also be eligible for retiree life insurance under the plan. You will be
required to accept the benefits under this program in lieu of electing
Consolidated Omnibus Budget Reconciliation Act

3



--------------------------------------------------------------------------------



 



(“COBRA”) coverage under the International Transmission Company Welfare Benefit
Plan for you and your spouse.
     The Company shall provide or make available to your children the Medical,
Dental and Vision coverage currently being provided under the International
Transmission Company Welfare Benefit Plan (to the extent required to be provided
by COBRA), for up to twenty-four (24) months following the Effective Date. Such
coverage will be provided to your children through the International
Transmission Company Welfare Benefit Plan’s COBRA provisions, or through the
purchase of private insurance by the Company to the extent the plan cannot
provide the continuing coverage described herein or cannot do so on a
non-discriminatory basis for tax purposes. Such coverage will be provided at the
same cost(s) to you as paid by other executives of the Company, and during that
period the Company will provide you with (i) a cash subsidy equal to the
Company’s portion of the premium payments under the plan, such cash subsidy
shall be payable in accordance with normal Payroll Company payroll practices;
and (ii) a tax gross-up amount equal to forty and eight-tenths percent (40.8%)
of such Company payment, such tax gross-up shall be payable in a lump sum by the
Company within sixty (60) calendar days after the Effective Date. COBRA coverage
rules must be followed in order to continue coverage under the plan, or coverage
will be terminated.
     In the alternative, the Company has discussed with you the possibility of
amending the International Transmission Company Post-Retirement Welfare Plan to
allow for coverage of children up to age 19. If the Company implements this Plan
amendment, coverage for your dependent children would be provided through the
Plan for up to twenty-four (24) months following the Effective Date. Such
coverage will be provided at the same cost(s) to you as paid by other executives
of the Company. Plan coverage rules must be followed in order to continue
coverage under the Plan, or coverage will be terminated. After 24 months of
coverage, the Plan provisions will determine any options available for
continuing coverage at your expense.
     12. All Company property should be returned to the Company no later than
the Effective Date. All copies of Company documents, reports, letters, manuals
and other materials (excepting only non-Company personal letters and
memorabilia) in your possession should also be turned over to the Company by the
Effective Date.
     13. In consideration of the benefits being afforded to you pursuant to this
letter agreement, you agree to execute and deliver to the Company, as of the
Effective Date, a general release in the form attached hereto as Exhibit A (the
“General Release”). You also acknowledge that no amounts (including without
limitation those amounts set forth in paragraphs 2, 3 and 5) or benefits will be
paid or provided to you pursuant to this letter agreement before the later of
the date(s) set forth above, or the tenth business day after the date on which
you have delivered the executed General Release, and further that you will not
be entitled to any such payments or benefits in the event you revoke this letter
agreement or the General Release. In addition, you acknowledge (i) that you do
not have any rights or claim for benefits under the Amended and Restated ITC
Holdings Corp. 2006 Long Term Incentive Plan, other than to the extent set forth
in paragraphs 6 and 7, (ii) that you are not vested in, and have no claim under
or right to any payment under, the ITC Holdings Corp. Amended and Restated 2003
Stock Purchase and Option Plan for Key Employees, the ITC Holdings Corp.
Executive Group Special Bonus Plan, the International Transmission Company
Executive Deferred Compensation Plan or any other

4



--------------------------------------------------------------------------------



 



Company compensation, benefit, severance, stock or option grant plans or
programs, unless specifically identified in this letter agreement, and
(iii) that the General Release will constitute confirmation of your
acknowledgement in this regard and constitute a waiver of any right to bring
claims for any such payments.
     14. You agree that you will not make negative, disparaging, defamatory or
other unfavorable comments regarding the Company, or any directors or employees
of the Company, to any person, nor will you take any action, directly or
indirectly, to cause harm to or adversity for the Company. You also agree not to
disclose the terms of this letter agreement to any third party, except as
required by law, or as is necessary for purposes of securing counsel from your
attorney or accountant.
     15. You agree not to initiate or cause to be initiated against the Company,
its subsidiaries or their respective directors, officers, employees and agents,
any benefit plan maintained by the Company or its subsidiaries and any fiduciary
or administrator of any such plan, any compliance review, investigation, or
proceeding of any kind, or participate in the same, individually or as a
representative or member of a class (except as required by law), under any
contract (express or implied), tort, or any federal, state or local law or
regulation.
     16. You understand that you do not waive rights or claims that may arise
after the Effective Date. You understand, acknowledge and agree that you are
advised to consult with an attorney prior to executing this letter agreement.
You further understand that you have been given 21 days (or more) within which
to consider this letter agreement or, if you have signed this agreement before
21 days has elapsed, you have done so voluntarily and knowingly, after
consultation with and upon the advice of your attorney.
     17. You understand and agree that you may revoke this letter agreement for
a period of seven calendar days following the execution of the letter agreement.
This letter agreement is not effective until this revocation period has expired.
You understand that any revocation, to be effective, must be in writing and
either (a) postmarked within seven days of execution of this letter agreement
and addressed to Linda Blair, the Company’s Executive Vice President and Chief
Business Officer, or (b) hand delivered to Linda Blair within seven days of
execution of this letter agreement. You understand that if revocation is made by
mail, mailing by certified mail, return receipt requested, is recommended to
show proof of mailing. If either this letter agreement or the General Release is
revoked by you, this letter agreement will be nullified and you will not be
entitled to any of the payments or benefits provided herein.
     18. In agreeing to this letter agreement, you are doing so completely
voluntarily and you agree that you have not relied on any oral statements or
explanations made by the Company or its representatives.
     19. This letter agreement is in full accord and satisfaction and compromise
of any and all claims you may have against the Company and is not to be
construed as an admission of liability of any kind on the part of the Company.

5



--------------------------------------------------------------------------------



 



     20. Disputes arising under this letter agreement shall be resolved in
accordance with the procedures and provisions of Section 11 of the Employment
Agreement. In addition, you acknowledge and agree that the Company’s remedies at
law for your breach or threatened breach of any of the provisions of this letter
agreement would be inadequate and the Company would suffer irreparable damages
as a result of such breach or threatened breach. In recognition of this fact,
you agree that, in the event of such a breach or threatened breach, in addition
to any remedies at law, the Company, without posting any bond, shall be entitled
to cease making any payments or providing any benefit otherwise required by this
letter agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. The Company’s obligation
to pay you the amounts provided herein shall be subject to setoff, counterclaim
and recoupment of amounts owed by you to the Company or its affiliates.
     21. Except as otherwise specifically provided herein, this letter agreement
contains the entire agreement between you and the Company. Any modification of
this letter agreement must be made in writing and signed by you and by the
Company.
     22. This letter agreement may be executed in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signatures to this letter
agreement made by a facsimile copy shall have the same force and effect as
original signatures.
     23. This letter agreement and the respective rights and obligations of the
parties hereunder shall be governed by the internal laws of the State of
Michigan without regard to its choice or conflicts of law principles.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

6



--------------------------------------------------------------------------------



 



     If you understand and agree to the foregoing terms, please execute this
letter agreement in the space below and return it to the Company.

            Very truly yours,

ITC Holdings Corp.
      By:   /s/ Joseph L. Welch         Joseph L. Welch        Its: President
and Chief Executive Officer     

Read, understood, accepted
and agreed this 4th day of
February, 2011.

                  /s/ Edward M. Rahill       Edward M. Rahill         

7



--------------------------------------------------------------------------------



 



         

Exhibit A
GENERAL RELEASE
          Section 1. Release. For and in consideration of the payment of the
amounts and the provision of the benefits described in that certain letter
agreement dated January, 2011 (the “Letter Agreement”) pursuant to which the
employment of the undersigned under that certain Employment Agreement dated as
of December 1, 2008 by and between Edward M. Rahill (the “Executive”) and ITC
Holdings Corp. (the “Company”) (the “Employment Agreement”) was terminated, the
Executive hereby agrees on behalf of himself, his agents, assignees, attorneys,
successors, assigns, heirs and executors, to, and the Executive does hereby,
fully and completely forever release the Company and its respective past,
current and future affiliates, shareholders, predecessors and successors and all
of their respective past and/or present representatives, administrators,
attorneys, insurers and fiduciaries, in their individual and/or representative
capacities (hereinafter collectively referred to as the “Company Releasees”),
from any and all causes of action, suits, agreements, promises, damages,
disputes, controversies, contentions, differences, judgments, claims, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialities,
covenants, contracts, variances, trespasses, extents, executions and demands of
any kind whatsoever, which the Executive or his agents, assignees, attorneys,
successors, assigns, heirs and executors ever had, now have or may have against
the Company Releasees or any of them, in law, admiralty or equity, whether known
or unknown to the Executive, for, upon, or by reason of, any matter, action,
omission, course or thing whatsoever occurring up to the date this General
Release is signed by the Executive. Without limiting the generality of the
foregoing, the Executive hereby agrees on behalf of himself, his agents,
assignees, attorneys, successors, assigns, heirs and executors, to, and the
Executive does hereby, fully and completely forever release the Company
Releasees and all of their respective past and/or present officers, directors,
partners, members, managing members, managers, employees, agents,
representatives, administrators, attorneys, insurers and fiduciaries, in their
individual and/or representative capacities in connection with or in
relationship to the Executive’s employment or other service relationship with
the Company, the termination of any such employment or service relationship and
any applicable employment or compensatory arrangement with the Company
(including, without limitation, the Employment Agreement, any exhibits attached
thereto, any amendments thereto, and any other equity or employee benefit plans,
programs, policies or other arrangements), any claims of breach of contract,
wrongful termination, retaliation, fraud, defamation, infliction of emotional
distress or national origin, race, age, sex, sexual orientation, disability,
medical condition or other discrimination or harassment, (such released claims
are collectively referred to herein as the “Released Claims”); provided that
such Released Claims shall not include any claims to enforce the Executive’s
rights or obligations under, or with respect to, (i) the Letter Agreement, or
(ii) any indemnification provisions in the charter, by-laws or similar
organizational documents of the Company or its subsidiaries of which Executive
is a director or officer, or any directors and officers’ liability insurance
policy thereof.
     Section 2. Waiver. Notwithstanding the generality of Section 1 above, the
Released Claims include, without limitation: (i) any and all claims relating to
base salary or bonus payments or benefits pursuant to the Employment Agreement,
other than those payments and benefits specifically provided for in the Letter
Agreement; (ii) any and all claims under Title VII

8



--------------------------------------------------------------------------------



 



of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Civil Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor
Standards Act, Employee Retirement Income Security Act of 1974, the Americans
with Disabilities Act, the Family and Medical Leave Act of 1993, the Fair
Employment and Housing Act, and any and all other federal, state or local laws,
statutes, rules and regulations pertaining to employment or otherwise; and
(iii) any claims for wrongful discharge, breach of contract, fraud,
misrepresentation or any compensation claims or any other claims under any
statute, rule or regulation or under the common law, including compensatory
damages, punitive damages, attorney’s fees, costs, expenses and all claims for
any other type of damage or relief.
THIS MEANS THAT, BY SIGNING THIS GENERAL RELEASE, THE EXECUTIVE WILL HAVE WAIVED
ANY RIGHT THE EXECUTIVE MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM
AGAINST COMPANY RELEASEES BASED ON ANY ACTS OR OMISSIONS OF COMPANY RELEASEES UP
TO THE DATE OF THE SIGNING OF THIS GENERAL RELEASE.
          Section 3. The Executive’s Representations and Warranties. The
Executive represents that he has read carefully and fully understands the terms
of this General Release, and that the Executive has been advised to consult with
an attorney and has availed himself of the opportunity to consult with an
attorney prior to signing this General Release. The Executive acknowledges and
agrees that he is executing this General Release willingly, voluntarily and
knowingly, of his own free will, in exchange for the payments and benefits
described in the Letter Agreement, and that he has not relied on any
representations, promises or agreements of any kind made to him in connection
with his decision to accept the terms of the General Release. The Executive
further acknowledges, understands, and agrees that his employment with the
Company has terminated. The Executive acknowledges that he has been advised that
he is entitled to take at least twenty-one (21) days to consider whether he
wants to sign this General Release and that the Age Discrimination in Employment
Act gives him the right to revoke this General Release within seven (7) days
after it is signed, and the Executive understands that he will not receive any
payments under the Letter Agreement until such seven (7) day revocation period
has passed and then, only if he has not revoked this General Release or the
Letter Agreement. To the extent the Executive has executed this General Release
within less than twenty-one (21) days after its delivery to him, the Executive
hereby acknowledges that his decision to execute this General Release prior to
the expiration of such twenty-one (21) day period was entirely voluntary, and
taken after consultation with and upon the advice of his attorney.
          This General Release is final and binding and may not be changed or
modified, except by written agreement by both of the Company and the Executive.

                  /s/ Edward M. Rahill       Edward M. Rahill        Date:
February 4, 2011     

9